Citation Nr: 1642647	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  13-21 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbar spine disorder, including whether the claim may be allowed.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from April 1963 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

The Veteran requested a video conference hearing before the Board and was scheduled for August 2016.  The request to withdraw his was received in July 2016.

The Board has recharacterized the Veteran's claim for degenerative arthritis of the lumbar spine more broadly to a lumbar spine disorder, in order to clarify the nature of the benefit sought and ensure complete consideration of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009).

Before reaching the merits of the claim for a lumbar spine disorder, the Board must first determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed the issue on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

In a July 2016 VA Form 21-4138, prior to the promulgation of a decision in the appeal, the Veteran indicated, through his representative, a desire for withdrawal of the issue on appeal for degenerative arthritis.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbar spine disorder, including whether the claim may be allowed, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision and must be in writing except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, the Veteran indicated, through his representative, his desire for withdrawal of the issue on appeal for degenerative arthritis, which the Board has recharacterized as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for lumbar spine disorder, including whether the claim may be allowed.  As he has withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.


	
ORDER

The appeal is dismissed.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


